Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-20 have been examined.

Claim Rejections - 35 U.S.C. § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1-20 are rejected.
	The claimed invention is directed to “mental steps” without significantly more. 
	The claims recite:

receiving, by a computer-based system, a data input from an input channel;

determining, by the computer-based system, a data quality of the data input by comparing a data field of the data input to known metadata;



generating, by the computer-based system, a machine learning analysis output based on the data input.

Claim 1
	Step 1 inquiry: Does this claim fall within a statutory category?

	The preamble of the claim recites “1. A method, comprising…” Therefore, it is a “method” (or “process”), which is a statutory category of invention. Therefore, the answer to the inquiry is: “YES”.

Step 2A (Prong One) inquiry:

	Are there limitations in Claim 1 that recite abstract ideas?

	YES. The following limitations in Claim 1 recite abstract ideas that fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. Specifically, they are “mental steps”:
receiving a data input 
determining a data quality

generating a “machine learning analysis output”

Step 2A (Prong Two) inquiry:

Are there additional elements or a combination of elements in the claim that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception?

Applicant’s claims contain the following “additional elements”:
	(1) A receiving a data input from an input channel
	(2) A computer-based system

	A “receiving a data input from an input channel” is a broad term which is described at a high level. MPEP 2106.05(d)(I)(2) recites in part:

2. A factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity. Berkheimer v. HP, Inc., 881 F.3d 1360, 1368, 125 USPQ2d 1649, 1654 (Fed. Cir. 2018). However, this does not mean that a prior art search is necessary to resolve this inquiry. Instead, examiners should e.g., Intellectual Ventures v. Symantec, 838 F.3d at 1317; 120 USPQ2d at 1359 ("The written description is particularly useful in determining what is well-known or conventional"); Internet Patents Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015) (relying on specification’s description of additional elements as "well-known", "common" and "conventional"); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 614, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (Specification described additional elements as "either performing basic computer functions such as sending and receiving data, or performing functions ‘known’ in the art.").

	Merely using the conventional computer to receive data is well known, understood, and conventional. Thus, it adds nothing significantly more to the judicial exception.
	This “receiving a data input from an input channel” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).



[0075] Users, systems, computer-based systems or the like may communicate with the server via a web client. The web client includes any device or software which communicates via any network such as, for example any device or software discussed herein. The web client may include internet browsing software installed within a computing unit or system to conduct online transactions and/or communications. These computing units or systems may take the form of a computer or set of computers, although other types of computing units or systems may be used, including personal computers, laptops, notebooks, tablets, smart phones, cellular phones, personal digital assistants, servers, pooled servers, mainframe computers, distributed computing clusters, kiosks, terminals, point of sale (POS) devices or terminals, televisions, or any other device capable of receiving data over a network. The web client may include an operating system (e.g., WINDOWS®, WINDOWS MOBILE® operating systems, UNIX® operating system, LINUX® operating systems, APPLE® OS® operating systems, etc.) as well as various conventional support software and drivers typically associated with computers. The web-client may also run MICROSOFT® INTERNET EXPLORER® software, MOZILLA® FIREFOX® software, GOOGLE® CHROME® software, APPLE® SAFARI® software, or any other of the myriad software packages available for browsing the internet.

 M.P.E.P. § 2106.05(I)(A)).

	The answer to the inquiry is “NO”, no additional elements integrate the claimed abstract idea into a practical application.

Step 2B inquiry:
Does the claim provide an inventive concept, i.e., does the claim recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception in the claim?

Applicant’s claims contain the following “additional elements”: 
	(1) A receiving a data input from an input channel
	(2) A computer-based system
	(3) A memory

	A “receiving a data input from an input channel” is a broad term which is described at a high level. MPEP 2106.05(d)(I)(2) recites in part:

2. A factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity. Berkheimer v. HP, Inc., 881 F.3d 1360, 1368, 125 USPQ2d 1649, 1654 (Fed. Cir. 2018). However, this does not mean that a prior art search is necessary to resolve this inquiry. Instead, examiners should rely on what the courts have recognized, or those in the art would recognize, as elements that are well-understood, routine, conventional activity in the relevant field when making the required determination. For example, in many instances, the specification of the application may indicate that additional elements are well-known or conventional. See, e.g., Intellectual Ventures v. Symantec, 838 F.3d at 1317; 120 USPQ2d at 1359 ("The written description is particularly useful in determining what is well-known or conventional"); Internet Patents Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015) (relying on specification’s description of additional elements as "well-known", "common" and "conventional"); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 614, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (Specification described additional elements as "either performing basic computer functions such as sending and receiving data, or performing functions ‘known’ in the art.").

	Merely using the conventional computer to receive data is well known, understood, and conventional. Thus, it adds nothing significantly more to the judicial exception.
	Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).



[0075] Users, systems, computer-based systems or the like may communicate with the server via a web client. The web client includes any device or software which communicates via any network such as, for example any device or software discussed herein. The web client may include internet browsing software installed within a computing unit or system to conduct online transactions and/or communications. These computing units or systems may take the form of a computer or set of computers, although other types of computing units or systems may be used, including personal computers, laptops, notebooks, tablets, smart phones, cellular phones, personal digital assistants, servers, pooled servers, mainframe computers, distributed computing clusters, kiosks, terminals, point of sale (POS) devices or terminals, televisions, or any other device capable of receiving data over a network. The web client may include an operating system (e.g., WINDOWS®, WINDOWS MOBILE® operating systems, UNIX® operating system, LINUX® operating systems, APPLE® OS® operating systems, etc.) as well as various conventional support software and drivers typically associated with computers. The web-client may also run MICROSOFT® INTERNET EXPLORER® software, MOZILLA® FIREFOX® software, GOOGLE® CHROME® software, APPLE® SAFARI® software, or any other of the myriad software packages available for browsing the internet.

 M.P.E.P. § 2106.05(II)).

	Therefore, the answer to the inquiry is “NO”, no additional elements provide an inventive concept that is significantly more than the claimed abstract ideas the claimed abstract idea into a practical application.

	Claim 1 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 2
	Claim 2 recites:

generating, by the computer-based system, a descriptive analytics output in response to the data field of the data input comprising the known metadata;

assessing, by the computer-based system, the data input using a predictive learning analysis to determine a second data field of the data input that is not included in the known metadata; and

generating, by the computer-based system, the machine learning analysis output using a 

	Applicant’s Claim 2 merely teaches “generating a descriptive analytics output”, “assessing the data input”, and “generating the machine learning analysis output”. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 2 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 3
	Claim 3 recites:

further comprising enhancing, by the computer-based system, the input channel based on the machine learning analysis output.

	Applicant’s Claim 3 merely teaches “enhancing the input channel”. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)


Claim 4
	Claim 4 recites:

further comprising generating, by the computer-based system, a recommendation message based on the machine learning analysis output.

	Applicant’s Claim 4 merely teaches “generating a recommendation message”. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 4 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 5
	Claim 5 recites:

wherein the input channel comprises at least one of an API input, a web service input, a web portal 

	Applicant’s Claim 5 merely teaches “an API input, a web service input, a web portal input, or a file feed”. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 5 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 6
	Claim 6 recites:

wherein the input channel comprises a physical document input, and wherein the data input is received using optical character recognition (OCR).

	Applicant’s Claim 6 merely teaches “a physical document input” and a “optical character recognition (OCR)” input. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 6 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 7
	Claim 7 recites:

wherein the input channel comprises at least one of a speech input or a text input, and wherein the data input is received using at least one of a gateway or a natural language processing (NLP) module.

	Applicant’s Claim 7 merely teaches “a speech input or a text input”. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 7 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 8
	Claim 8 recites:

wherein the input channel comprises an email input, and wherein the data input is received using at least one of an email webhook or the NLP module.


	Claim 8 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 9
	Claim 9 recites:

wherein the data input comprises at least one of transaction data or merchant data, and wherein the reformatted data input is consumed to comply with a know your customer (KYC) regulation, a financial risk rating, an anti-money laundering law, or a financial legal requirement.

	Applicant’s Claim 9 merely teaches “transaction data or merchant data”. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 9 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 10


	The preamble of the claim recites “10. A system comprising…” Therefore, it is a “system” (or “apparatus”), which is a statutory category of invention. Therefore, the answer to the inquiry is: “YES”.

Step 2A (Prong One) inquiry:

	Are there limitations in Claim 10 that recite abstract ideas?

	YES. The following limitations in Claim 10 recite abstract ideas that fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. Specifically, they are “mental steps”:
receiving a data input 
determining a data quality
reformatting the data input
generating a “machine learning analysis output”

Step 2A (Prong Two) inquiry:



Applicant’s claims contain the following “additional elements”:
	(1) A receiving a data input from an input channel
	(2) A processor
	(3) A memory

	A “receiving a data input from an input channel” is a broad term which is described at a high level. MPEP 2106.05(d)(I)(2) recites in part:

2. A factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity. Berkheimer v. HP, Inc., 881 F.3d 1360, 1368, 125 USPQ2d 1649, 1654 (Fed. Cir. 2018). However, this does not mean that a prior art search is necessary to resolve this inquiry. Instead, examiners should rely on what the courts have recognized, or those in the art would recognize, as elements that are well-understood, routine, conventional activity in the relevant field when making the required determination. For example, in many instances, the specification of the application may indicate that additional elements are well-known or conventional. See, e.g., Intellectual Ventures v. Symantec, 838 Internet Patents Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015) (relying on specification’s description of additional elements as "well-known", "common" and "conventional"); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 614, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (Specification described additional elements as "either performing basic computer functions such as sending and receiving data, or performing functions ‘known’ in the art.").

	Merely using the conventional computer to receive data is well known, understood, and conventional. Thus, it adds nothing significantly more to the judicial exception.
	This “receiving a data input from an input channel” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “processor” is a broad term which is described at a high level and includes general purpose computers. Applicant’s Specification recites:

[0075] Users, systems, computer-based systems or the like may communicate with the server via a web client. The web client includes any device or software which communicates via any network such as, for example any device or software discussed 

This “processor” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “memory” is a broad term which is described at a high level and includes general purpose computers. Applicant’s Specification recites:



This “memory” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	The answer to the inquiry is “NO”, no additional elements integrate the claimed abstract idea into a practical application.

Step 2B inquiry:
Does the claim provide an inventive concept, i.e., does the claim recite additional element(s) or a 

Applicant’s claims contain the following “additional elements”: 
	(1) A receiving a data input from an input channel
	(2) A processor
	(3) A memory

	A “receiving a data input from an input channel” is a broad term which is described at a high level. MPEP 2106.05(d)(I)(2) recites in part:

2. A factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity. Berkheimer v. HP, Inc., 881 F.3d 1360, 1368, 125 USPQ2d 1649, 1654 (Fed. Cir. 2018). However, this does not mean that a prior art search is necessary to resolve this inquiry. Instead, examiners should rely on what the courts have recognized, or those in the art would recognize, as elements that are well-understood, routine, conventional activity in the relevant field when making the required determination. For example, in many instances, the specification of the application may indicate that additional elements are well-known or conventional. See, e.g., Intellectual Ventures v. Symantec, 838 F.3d at 1317; 120 USPQ2d at 1359 ("The written description is particularly useful in determining what is well-known or conventional"); Internet Patents Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 614, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (Specification described additional elements as "either performing basic computer functions such as sending and receiving data, or performing functions ‘known’ in the art.").

	Merely using the conventional computer to receive data is well known, understood, and conventional. Thus, it adds nothing significantly more to the judicial exception.
	Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “processor” is a broad term which is described at a high level and includes general purpose computers. Applicant’s Specification recites:

[0075] Users, systems, computer-based systems or the like may communicate with the server via a web client. The web client includes any device or software which communicates via any network such as, for example any device or software discussed herein. The web client may include internet browsing software installed within a computing unit or system to conduct online transactions and/or communications. These computing units or systems 

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “memory” is a broad term which is described at a high level and includes general purpose computers. Applicant’s Specification recites:

[0092] As will be appreciated by one of ordinary skill in the art, the system may be embodied as a 

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	Therefore, the answer to the inquiry is “NO”, no additional elements provide an inventive concept that is significantly more than the claimed abstract ideas the claimed abstract idea into a practical application.

	Claim 10 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 11
	Claim 11 recites:

generating, by the processor, a descriptive analytics output in response to the data field of the data input comprising the known metadata;

assessing, by the processor, the data input using a predictive learning analysis to determine a second data field of the data input that is not included in the known metadata; and

generating, by the processor, the machine learning analysis output using a prescriptive intelligence analysis based on the descriptive analytics output and the predictive learning analysis.

	Applicant’s Claim 11 merely teaches “generating a descriptive analytics output”, “assessing the data input using a predictive learning analysis”, “generating the machine learning analysis output”. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 11 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 12


enhancing, by the processor, the input channel based on the machine learning analysis output; and

generating, by the processor, a recommendation message based on the machine learning analysis output.

	Applicant’s Claim 12 merely teaches “enhancing the input channel” and “generating a recommendation message”. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 12 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 13
	Claim 13 recites:

wherein the input channel comprises at least one of an API input, a web service input, a web portal input, or a file feed input, and wherein the data input is received using middleware.


	Claim 13 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 14
	Claim 14 recites:

wherein the input channel comprises a physical document input, and wherein the data input is received using optical character recognition (OCR).

	Applicant’s Claim 14 merely teaches “data input” from “optical character recognition (OCR)”. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 14 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 15


wherein the input channel comprises at least one of a speech input or a text input, and wherein the data input is received using at least one of a gateway or a natural language processing (NLP) module.

	Applicant’s Claim 15 merely teaches an “input channel” comprising “speech input or “text input”. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 15 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 16
	Claim 16 recites:

wherein the input channel comprises an email input, and wherein the data input is received using at least one of an email webhook or the NLP module.

	Applicant’s Claim 16 merely teaches “an email input”. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)


Claim 17
	Step 1 inquiry: Does this claim fall within a statutory category?

	The preamble of the claim recites “17. An article of manufacture including a non-transitory, tangible computer readable storage medium having instructions stored thereon that, in response to execution by a computer-based system, cause the computer-based system to perform operations comprising…” Therefore, it is a “non-transitory, tangible computer readable storage medium” (or “product of manufacture”), which is a statutory category of invention. Therefore, the answer to the inquiry is: “YES”.

Step 2A (Prong One) inquiry:

	Are there limitations in Claim 17 that recite abstract ideas?


receiving a data input 
determining a data quality
reformatting the data input
generating a “machine learning analysis output”

Step 2A (Prong Two) inquiry:

Are there additional elements or a combination of elements in the claim that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception?

Applicant’s claims contain the following “additional elements”:
	(1) A receiving a data input from an input channel
	(2) A computer-based system
	(3) A memory



2. A factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity. Berkheimer v. HP, Inc., 881 F.3d 1360, 1368, 125 USPQ2d 1649, 1654 (Fed. Cir. 2018). However, this does not mean that a prior art search is necessary to resolve this inquiry. Instead, examiners should rely on what the courts have recognized, or those in the art would recognize, as elements that are well-understood, routine, conventional activity in the relevant field when making the required determination. For example, in many instances, the specification of the application may indicate that additional elements are well-known or conventional. See, e.g., Intellectual Ventures v. Symantec, 838 F.3d at 1317; 120 USPQ2d at 1359 ("The written description is particularly useful in determining what is well-known or conventional"); Internet Patents Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015) (relying on specification’s description of additional elements as "well-known", "common" and "conventional"); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 614, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (Specification described additional elements as "either performing basic computer functions such as sending and receiving data, or performing functions ‘known’ in the art.").


	This “receiving a data input from an input channel” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “computer-based system” is a broad term which is described at a high level and includes general purpose computers. Applicant’s Specification recites:

[0075] Users, systems, computer-based systems or the like may communicate with the server via a web client. The web client includes any device or software which communicates via any network such as, for example any device or software discussed herein. The web client may include internet browsing software installed within a computing unit or system to conduct online transactions and/or communications. These computing units or systems may take the form of a computer or set of computers, although other types of computing units or systems may be used, including personal computers, laptops, notebooks, tablets, smart phones, cellular phones, personal digital assistants, servers, pooled servers, mainframe computers, distributed computing clusters, kiosks, terminals, point of sale (POS) devices or terminals, televisions, or any other device capable of receiving data over a 

This “computer-based system” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “memory” is a broad term which is described at a high level and includes general purpose computers. Applicant’s Specification recites:

[0092] As will be appreciated by one of ordinary skill in the art, the system may be embodied as a customization of an existing system, an add-on product, a processing apparatus executing upgraded software, a stand-alone system, a distributed system, a method, a data processing system, a device for data processing, and/or a computer program product. Accordingly, any portion of the system or a module may take the form of a processing apparatus executing code, an internet-based embodiment, an entirely hardware embodiment, or an embodiment combining aspects of the internet, software, and hardware. 

This “memory” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	The answer to the inquiry is “NO”, no additional elements integrate the claimed abstract idea into a practical application.

Step 2B inquiry:
Does the claim provide an inventive concept, i.e., does the claim recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception in the claim?

Applicant’s claims contain the following “additional elements”: 
	(1) A receiving a data input from an input channel
	(2) A computer-based system
	(3) A memory



2. A factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity. Berkheimer v. HP, Inc., 881 F.3d 1360, 1368, 125 USPQ2d 1649, 1654 (Fed. Cir. 2018). However, this does not mean that a prior art search is necessary to resolve this inquiry. Instead, examiners should rely on what the courts have recognized, or those in the art would recognize, as elements that are well-understood, routine, conventional activity in the relevant field when making the required determination. For example, in many instances, the specification of the application may indicate that additional elements are well-known or conventional. See, e.g., Intellectual Ventures v. Symantec, 838 F.3d at 1317; 120 USPQ2d at 1359 ("The written description is particularly useful in determining what is well-known or conventional"); Internet Patents Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015) (relying on specification’s description of additional elements as "well-known", "common" and "conventional"); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 614, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (Specification described additional elements as "either performing basic computer functions such as sending and receiving data, or performing functions ‘known’ in the art.").


	Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “computer-based system” is a broad term which is described at a high level and includes general purpose computers. Applicant’s Specification recites:

[0075] Users, systems, computer-based systems or the like may communicate with the server via a web client. The web client includes any device or software which communicates via any network such as, for example any device or software discussed herein. The web client may include internet browsing software installed within a computing unit or system to conduct online transactions and/or communications. These computing units or systems may take the form of a computer or set of computers, although other types of computing units or systems may be used, including personal computers, laptops, notebooks, tablets, smart phones, cellular phones, personal digital assistants, servers, pooled servers, mainframe computers, distributed computing clusters, kiosks, terminals, point of sale (POS) devices or terminals, televisions, or any other device capable of receiving data over a 

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “memory” is a broad term which is described at a high level and includes general purpose computers. Applicant’s Specification recites:

[0092] As will be appreciated by one of ordinary skill in the art, the system may be embodied as a customization of an existing system, an add-on product, a processing apparatus executing upgraded software, a stand-alone system, a distributed system, a method, a data processing system, a device for data processing, and/or a computer program product. Accordingly, any portion of the system or a module may take the form of a processing apparatus executing code, an internet-based embodiment, an entirely hardware 

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	Therefore, the answer to the inquiry is “NO”, no additional elements provide an inventive concept that is significantly more than the claimed abstract ideas the claimed abstract idea into a practical application.

	Claim 17 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 18
	Claim 18 recites:



	Applicant’s Claim 18 merely teaches “an API input, a web service input, a web portal input, or a file feed input”. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 18 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 19
	Claim 19 recites:

wherein the input channel comprises a physical document input, and wherein the data input is received using optical character recognition (OCR).

	Applicant’s Claim 19 merely teaches “data input” is from “optical character recognition (OCR)”. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)


Claim 20
	Claim 20 recites:

wherein the input channel comprises at least one of a speech input, a text input, or an email input, and wherein the data input is received using at least one of a gateway or an email webhook and a natural language processing (NLP) module.

	Applicant’s Claim 20 merely teaches “a speech input, a text input, or an email input”. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 20 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim Rejections - 35 U.S.C. § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for 
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

	Claims 1-5, 10-13, and 17-18 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Liu, et al., Combined Speed and Steering Control in High-Speed Autonomous Ground Vehicles for Obstacle Avoidance Using Model Predictive Control, IEEE Transactions on Vehicular Technology, Vol. 66, No. 10, 2017, pp. 8746-8763, in its entirety. Specifically:

Claim 1


C. Algorithm Inputs and Outputs

Three external inputs to the nonlinear MPC algorithm are required: task information, obstacle information, and estimated states. Within the scope of this paper, the task information is the specified target location, final heading angle requirement, and the desired final vehicle speed at the target position.

           Claim 1's ''determining, by the computer-based system, a data quality of the data input by comparing a data field of the data input to known metadata;'' is anticipated by Liu, et al., page 8759, right column, Fig. 19, where it recites:

Fig. 19. Longitudinal speed in scenario 2. (a) The comparison between the reference speed profile and the actual speed profile. (b) The difference between the two speed profiles.

           Claim 1's ''reformatting, by the computer-based system, the data input based on the comparison of the data input to the known metadata; 
	Further, it is anticipated by Liu, et al., page 8759, right column, Fig. 19, where it recites:, where it recites:

Fig. 19. Longitudinal speed in scenario 2. (a) The comparison between the reference speed profile and the actual speed profile. (b) The difference between the two speed profiles.

           Claim 1's ''generating, by the computer-based system, a machine learning analysis output based on the data input.'' is anticipated by Liu, et al., page 8753, left column, first partial paragraph, where it recites:

…where the state vector is ξT = [x y ψ U V ωz δf ax ] and the control vector is ζT = [γf Jx ]. As shown in Fig. 6, (x, y) is the vehicle’s front center position in global coordinates; ψ is the yaw angle; U, and V are the longitudinal and lateral speeds in vehicle fixed coordinate, respectively;…

Claim 2
           Claim 2's ''generating, by the computer-based system, a descriptive analytics output in response to the data field of the data input comprising 

           Claim 2's ''assessing, by the computer-based system, the data input using a predictive learning analysis to determine a second data field of the data input that is not included in the known metadata; and'' is anticipated by Liu, et al., page 8749, Fig. 2, where it shows “Reference speed profile”.

           Claim 2's ''generating, by the computer-based system, the machine learning analysis output using a prescriptive intelligence analysis based on the descriptive analytics output and the predictive learning analysis.'' is anticipated by Liu, et al., page 8749, Fig. 2, where it shows “Throttle and brake commands”.

Claim 3
           Claim 3's ''The method of claim 2, further comprising enhancing, by the computer-based system, the input channel based on the machine learning analysis output.'' is anticipated by Liu, et al., page 8759, right column, Fig. 19, where it recites:, where it recites:

The difference between the two speed profiles.

Claim 4
           Claim 4's ''The method of claim 2, further comprising generating, by the computer-based system, a recommendation message based on the machine learning analysis output.'' is anticipated by Liu, et al., page 8749, Fig. 2, where it shows “Throttle and brake commands”.

Claim 5
           Claim 5's ''The method of claim 1, wherein the input channel comprises at least one of an API input, a web service input, a web portal input, or a file feed input, and wherein the data input is received using middleware.'' is anticipated by Liu, et al., page 8749, Fig. 2, where it shows “Estimated States”.

Claim 10
           Claim 10's ''receiving, by the processor, a data input from an input channel;'' is anticipated by Liu, et al., page 8750, left column, last full paragraph, where it recites:

C. Algorithm Inputs and Outputs

Three external inputs to the nonlinear MPC algorithm are required: task information, obstacle information, and estimated states. Within the scope of this paper, the task information is the specified target location, final heading angle requirement, and the desired final vehicle speed at the target position.

           Claim 10's ''determining, by the processor, a data quality of the data input by comparing a data field of the data input to known metadata;'' is anticipated by Liu, et al., page 8759, right column, Fig. 19, where it recites:

Fig. 19. Longitudinal speed in scenario 2. (a) The comparison between the reference speed profile and the actual speed profile. (b) The difference between the two speed profiles.

           Claim 10's ''reformatting, by the processor, the data input based on the comparison of the data input to the known metadata; and'' is anticipated by Liu, et al., page 8749, Fig. 2, where it shows “Estimated States”.
	Further, it is anticipated by Liu, et al., page 8759, right column, Fig. 19, where it recites:, where it recites:

Fig. 19. Longitudinal speed in scenario 2. (a) The comparison between the reference speed profile The difference between the two speed profiles.

           Claim 10's ''generating, by the processor, a machine learning analysis output based on the data input.'' is anticipated by Liu, et al., page 8753, left column, first partial paragraph, where it recites:

…where the state vector is ξT = [x y ψ U V ωz δf ax ] and the control vector is ζT = [γf Jx ]. As shown in Fig. 6, (x, y) is the vehicle’s front center position in global coordinates; ψ is the yaw angle; U, and V are the longitudinal and lateral speeds in vehicle fixed coordinate, respectively;…

Claim 11
           Claim 11's ''generating, by the processor, a descriptive analytics output in response to the data field of the data input comprising the known metadata;'' is anticipated by Liu, et al., page 8749, Fig. 2, where it shows “Reference speed profile”.

           Claim 11's ''assessing, by the processor, the data input using a predictive learning analysis to determine a second data field of the data input that is not included in the known metadata; and'' is anticipated by Liu, et al., page 8749, Fig. 2, where it shows “Reference speed profile”.

           Claim 11's ''generating, by the processor, the machine learning analysis output using a prescriptive intelligence analysis based on the descriptive analytics output and the predictive learning analysis.'' is anticipated by Liu, et al., page 8749, Fig. 2, where it shows “Throttle and brake commands”.

Claim 12
           Claim 12's ''enhancing, by the processor, the input channel based on the machine learning analysis output; and'' is anticipated by Liu, et al., page 8759, right column, Fig. 19, where it recites:, where it recites:

Fig. 19. Longitudinal speed in scenario 2. (a) The comparison between the reference speed profile and the actual speed profile. (b) The difference between the two speed profiles.

           Claim 12's ''generating, by the processor, a recommendation message based on the machine learning analysis output.'' is anticipated by Liu, et al., page 8749, Fig. 2, where it shows “Throttle and brake commands”.

Claim 13
           Claim 13's ''The system of claim 10, wherein the input channel comprises at least one of an API input, a web service input, a web portal input, or a file feed input, and wherein the data input is received using middleware.'' is anticipated by Liu, et al., page 8749, Fig. 2, where it shows “Estimated States”.

Claim 17
           Claim 17's ''receiving, by the computer-based system, a data input from an input channel;'' is anticipated by Liu, et al., page 8750, left column, last full paragraph, where it recites:

C. Algorithm Inputs and Outputs

Three external inputs to the nonlinear MPC algorithm are required: task information, obstacle information, and estimated states. Within the scope of this paper, the task information is the specified target location, final heading angle requirement, and the desired final vehicle speed at the target position.

           Claim 17's ''determining, by the computer-based system, a data quality of the data input by comparing a data field of the data input to 

Fig. 19. Longitudinal speed in scenario 2. (a) The comparison between the reference speed profile and the actual speed profile. (b) The difference between the two speed profiles.

           Claim 17's ''reformatting, by the computer-based system, the data input based on the comparison of the data input to the known metadata;'' is anticipated by Liu, et al., page 8749, Fig. 2, where it shows “Estimated States”.
	Further, it is anticipated by Liu, et al., page 8759, right column, Fig. 19, where it recites:, where it recites:

Fig. 19. Longitudinal speed in scenario 2. (a) The comparison between the reference speed profile and the actual speed profile. (b) The difference between the two speed profiles.

           Claim 17's ''generating, by the computer-based system, a descriptive analytics output in response to the data field of the data input comprising the known metadata;'' is anticipated by Liu, et al., page 8749, Fig. 2, where it shows “Reference speed profile”.

           Claim 17's ''assessing, by the computer-based system, the data input using a predictive learning analysis to determine a second data field of the data input that is not included in the known metadata;'' is anticipated by Liu, et al., page 8749, Fig. 2, where it shows “Reference speed profile”.

           Claim 17's ''generating, by the computer-based system, a machine learning analysis output using a prescriptive intelligence analysis based on the descriptive analytics output and the predictive learning analysis; and'' is anticipated by Liu, et al., page 8749, Fig. 2, where it shows “Throttle and brake commands”.

           Claim 17's ''enhancing, by the computer-based system, the input channel based on the machine learning analysis output.'' is anticipated by Liu, et al., page 8759, right column, Fig. 19, where it recites:, where it recites:

Fig. 19. Longitudinal speed in scenario 2. (a) The comparison between the reference speed profile and the actual speed profile. (b) The difference between the two speed profiles.

Claim 18
           Claim 18's ''The article of manufacture of claim 17, wherein the input channel comprises at least one of an API input, a web service input, a web portal input, or a file feed input, and wherein the data input is received using middleware.'' is anticipated by Liu, et al., page 8749, Fig. 2, where it shows “Estimated States”.















Conclusion
            Any inquiries concerning this communication or earlier communications from the examiner should be directed to Wilbert L. Starks, Jr., who may be reached Monday through Friday, between 8:00 a.m. and 5:00 p.m. EST. or via telephone at (571) 272-3691 or email:  Wilbert.Starks@uspto.gov.

                If you need to send an Official facsimile transmission, please send it to (571) 273-8300. 

                If attempts to reach the examiner are unsuccessful the Examiner’s Supervisor (SPE), Kakali Chaki, may be reached at (571) 272-3719.

            Hand-delivered responses should be delivered to the Receptionist @ (Customer Service Window Randolph Building 401 Dulany Street, Alexandria, VA 22313), located on the first floor of the south side of the Randolph Building. 



            /WILBERT L STARKS/
            Primary Examiner, Art Unit 2122

WLS
25 MAR 2022